J-S26029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIC WAYNE SMITH                           :
                                               :
                       Appellant               :   No. 1705 WDA 2019

             Appeal from the PCRA Order Entered October 21, 2019
    In the Court of Common Pleas of Washington County Criminal Division at
                       No(s): CP-63-CR-0000054-2013


BEFORE:      MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 01, 2020

        Eric Wayne Smith appeals pro se from the order dismissing his second

petition filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§

9541-9546. Smith maintains that the PCRA court erred in dismissing his

petition as untimely. We affirm.

        This case stems from Smith’s assault of a 12-year old minor. The trial

court held a nonjury trial on August 23, 2013, after which it found Smith guilty

of indecent assault, false imprisonment, corruption of minors, and terroristic

threats.1 The court sentenced Smith, on December 6, 2013, to an aggregate

term of six to twelve years’ imprisonment. Smith filed a direct appeal and in

November 2014, this court affirmed his judgement of sentence. See
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 3126(a)(8), 2903(a), 6301(a)(1)(i), and 2706(a)(1),
respectively.
J-S26029-20



Commonwealth v. Smith, No. 42 WDA 2014 (Pa.Super. filed 11/17/14)

(unpublished memorandum). The Pennsylvania Supreme Court denied his

petition for allowance of appeal on June 16, 2015.

       After litigating a prior, unsuccessful PCRA petition, Smith filed the

instant, pro se PCRA petition on December 30, 2018. Although Smith entitled

his filing as a “Motion to Correct an Illegal Sentence,” the PCRA court properly

treated the filing as a second bid for relief under the PCRA. See 42 Pa.C.S.A.

§ 9543; Commonwealth v. Menezes, 871 A.2d 204, 207 (Pa.Super. 2005)

(stating claims regarding the legality of sentence are cognizable under the

PCRA).

       The PCRA court appointed counsel who ultimately filed a petition to

withdraw and a Turner/Finley2 no-merit letter. Smith filed a response to

counsel’s letter reiterating his claim that his sentence was illegal. The PCRA

court on September 25, 2019, issued a Pa.R.Crim.P. 907 notice of intent to

dismiss Smith’s petition and granted counsel’s petition to withdraw. Smith

responded to the Rule 907 notice, adding ineffective assistance of counsel

claims. The PCRA court dismissed his petition on October 21, 2019. This

appeal followed.

       Smith raises the following issues:

          1. During the bench trial, did the trial judge ignore relevant
             sentencing factors such as lack of evidence, contradictory
             and inconsistent testimony of the alleged victim, as well
____________________________________________


2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -2-
J-S26029-20


            as disregard the corroborating testimony of a credible
            defense witness, and did this result in a judgment of
            guilty that makes a strong showing of being bias and
            prejudicial in nature.

         2. Did the trial court show impartiality toward the petitioner
            when the District Attorney made the comment that
            “perhaps the whole thing simply took place in the boys
            mind but it didn’t matter anyways” and did the trial judge
            commit an error of law by not declaring a mistrial.

         3. Did defense counsel subject the petitioner to scare tactics
            (while discussing a defense strategy) based on his race
            and the nature of charges against him.

         4. Did the petitioner’s legal counsel, appointed by the court,
            use the petitioner’s subjective characteristics to coerce
            the petitioner into agreeing to a bench trial instead of the
            jury trial the petitioner wanted.

         5. Did the bias and prejudice showed to the petitioner by
            the court rise to the level of a manifest abuse of
            discretion on part of the sentencing judge and result in a
            [sic] illegal sentence being imposed.

Smith’s Br. at 4.

      When reviewing the denial or grant of relief under the PCRA, “[w]e must

determine whether the PCRA court’s ruling is supported by the record and free

of legal error.” Commonwealth v. Presley, 193 A.3d 436, 442 (Pa.Super.

2018) (citation omitted).

      We do not address the merits of Smith’s claims because his PCRA

petition was untimely. See Commonwealth v. Pursell, 749 A.2d 911, 913-

14 (Pa. 2000). A petitioner has one year after the judgment of sentence

becomes final to seek relief that is cognizable under the PCRA. See 42

Pa.C.S.A. § 9545(b)(1). A judgment of sentence becomes final “at the



                                      -3-
J-S26029-20



conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). When

a PCRA petitioner files a petition after that deadline, the petitioner bears the

burden of pleading and proving at least one of the PCRA’s time-bar exceptions.

These exceptions are:

         (i) the failure to raise the claim previously was the result of
         interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). A petitioner must raise the exception within

one year of the date on which the petitioner could have first raised it. 42

Pa.C.S.A. § 9545(b)(2).

      Here, Smith’s judgment of sentence became final on September 14,

2015, when the time to file a writ of certiorari with the United States Supreme

Court expired. U.S.Sup.Ct. Rule 13. Therefore, the one-year deadline expired

on September 14, 2016, and the instant petition, which Smith filed in

December 2018, is untimely and the PCRA court lacked jurisdiction unless




                                      -4-
J-S26029-20



Smith pleaded (and later proved) at least one of the time-bar exceptions. See

Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      “[Our Supreme] Court has repeatedly stated it is the appellant’s burden

to allege and prove that one of the timeliness exceptions applies.”

Commonwealth v. Hawkins, 953 A.2d 1248, 1253 (Pa. 2008) (citation

omitted). Further, “although this Court is willing to construe liberally materials

filed by a pro se litigant, pro se status generally confers no special benefit

upon an appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251–52

(Pa.Super. 2003).

      In this case, even liberally construed, Smith failed to plead, let alone

prove, any of the exceptions in his PCRA petition. Smith belatedly included a

section in his appellate brief addressing timeliness, but that is not only too

late – the petitioner must plead the exception in the PCRA petition itself – but

it also fails to argue any of the three statutory exceptions. He instead claims

that his instant petition is timely as “a continuation in the appeal process.”

Smith’s Br. at 7. That is not a basis on which to find the petition timely. Thus,

Smith failed to plead and prove that at least one of the PCRA’s time-bar

exceptions applies and the PCRA court properly determined that it lacked

jurisdiction to review the merits of Smith’s PCRA petition. See Hawkins, 953
A.2d at 1253; Albrecht, 994 A.2d at 1093.

      Order affirmed.




                                      -5-
J-S26029-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2020




                          -6-